Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Al-Awan, Inc.
d/b/a Marriottsville Exxon,

Respondent.

Docket No. C-13-610
FDA Docket No. FDA-2013-H-0376

Decision No. CR2794

Date: May 22, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (“CTP”) filed an Administrative Complaint
(“Complaint”) against Respondent, Al-Awan, Inc. d/b/a Marriottsville Exxon,
alleging facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (“FDA”) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold tobacco products to a minor or minors and that Respondent’s staff failed to
verify the age of tobacco purchasers, by means of photographic identification
containing the bearer’s date of birth, thereby violating the Federal Food, Drug, and
Cosmetic Act (“Act”) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $500.

On April 4, 2013, CTP served the Complaint on Respondent by United Parcel
Service , pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take any of the required
actions within the time provided by regulation.

I am required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Marriottsville Exxon, an establishment that sells tobacco
products and is located at 9835 Liberty Road, Randallstown, Maryland
21133.

e On January 31, 2012, an FDA-commissioned inspector observed violations
while inspecting Respondent’s establishment. Specifically, Respondent
violated 21 C.F.R. § 1140.14(a) when Respondent’s staff sold cigarettes or
smokeless tobacco to a person younger than 18 years of age and violated 21
C.F.R. § 1140.14 (b)(1) when Respondent’s staff did not verify the minor’s
identification, by means of photographic identification containing the
bearer’s date of birth, before this sale.

e On March 1, 2012, CTP issued a Warning Letter to Respondent detailing
the inspector’s observations from January 31, 2012. In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that Respondent is responsible for complying with the law.
e The FDA did not receive a response to the Warning Letter, but United
Parcel Service records show that “SODERA” received the Warning Letter
on March 2, 2012.

e On May 29, 2012, FDA-commissioned inspectors documented additional
violations during a subsequent inspection of Respondent’s establishment.
Specifically, Respondent’s staff sold a package of “Newport Box”
cigarettes to a person younger than 18 years of age at approximately 4:07
p.m. ET. Additionally, Respondent’s staff did not verify the minor’s age by
checking the minor’s photographic identification before this sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age.

Here, Respondent’s staff sold cigarettes or smokeless tobacco to a minor or minors
on January 31, 2012, and May 29, 2012. In addition, Respondent’s staff did not
verify the photographic identification of the tobacco purchasers prior to these
transactions as required by the regulations. Respondent’s actions and omissions
on two occasions at the same retail outlet constitute violations of law for which a
civil money penalty is merited. Accordingly, I find that a civil money penalty of
$500 is permissible under 21 C.F.R. § 17.2 and order that one be imposed.

/s/
Steven T. Kessel
Administrative Law Judge

